DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on July 15, 2021.

Claims 1 and 4-19 are pending. Claim 1 has been amended. Claims 2 and 3 have been cancelled. 

Claim 7 stands objected to for the reason set forth below.

The rejection of Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 99/63146) in view of Carlson (US 2012/0030884) is withdrawn in view of applicant’s amendments to the claims.

Claim Objections
Claim 7 is objected to because of the following informalities:  it recites a range but then says two discrete numbers, it would be better to recite “225 to 275 bar” to indicate the range between the number is included and not just the endpoints.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “decreasing the flow rate from the threshold rate after decreasing the pressure to the transition pressure”. Applicant has removed the language “the threshold rate” from claim 1 by amendment, so reference to “the threshold rate” in claim 18 lacks antecedent basis as it is no longer present in claim 1 from which claim 18 depends. 

Allowable Subject Matter
Claims 1,4-6,8-17 and 19 are allowed because the prior art do not teach or fairly suggest the claimed 175-240 m3/hr flow rate and reducing the flow rate to a flow rate in a range of 90-130 m3/hr after reducing the pressure from the operating pressure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/AMINA S KHAN/Primary Examiner, Art Unit 1761